Name: 2006/292/EC: Commission Decision of 12 April 2006 amending Decision 2004/639/EC as regards Croatia (notified under document number C(2006) 1541) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  Europe;  means of agricultural production;  agricultural activity;  international trade
 Date Published: 2007-05-08; 2006-04-20

 20.4.2006 EN Official Journal of the European Union L 107/42 COMMISSION DECISION of 12 April 2006 amending Decision 2004/639/EC as regards Croatia (notified under document number C(2006) 1541) (Text with EEA relevance) (2006/292/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), and in particular Article 8(1) thereof, Whereas: (1) Commission Decision 2004/639/EC of 6 September 2004 laying down the importation conditions of semen of domestic animals of the bovine species (2) sets out inter alia the list of third countries from which bovine semen may be imported. (2) Croatia should be added to that list of third countries from which imports are authorised in the light of the situation achieved with regard to animal health in Croatia. (3) Decision 2004/639/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/639/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2006/16/EC (OJ L 11, 17.1.2006, p. 21). (2) OJ L 292, 15.9.2004, p. 21. Decision as last amended by Decision 2006/16/EC. ANNEX ANNEX I List of third countries from which Member States authorise the importation of semen of domestic animals of the bovine species ISO code Country AU Australia CA Canada CH Switzerland HR Croatia NZ New Zealand RO Romania US United States